I think the word "descend," in the clause "any real estate which descended to such child shall descend to the heirs of the ancestor from which such real property descended the same as if such child died before the death of such ancestor", should be given the same meaning throughout, and that is its technical common-law meaning. We know that it can have no other meaning in the phrase "shall descend to the heirs of the ancestor." To say that elsewhere in the same section it is intended to include property devised by will is to violate the established rule of statutory construction that, "In the absence of anything in the statute clearly indicating a contrary intent, where the same word or phrase is used in different parts of a statute, it will be presumed to be used in the same sense throughout; and where its meaning in one instance is clear, this meaning will be attached to it elsewhere, * * *." 59 C.J. 1003, § 597; State ex rel.Eugene v. Keeney, 123 Or. 508, 512, 262 P. 943, 946; James v.City of Newberg, 101 Or. 616, 619, 201 P. 212.
I therefore concur in the result.
ROSSMAN, BAILEY, and BELT, JJ., concur in the foregoing opinion. *Page 318